This suit was instituted by George W. Russell and wife, Minnie Lee Russell, against H. E. Tomme and the Raymondville State Bank of Raymondville, seeking to enjoin H. E. Tomme, as trustee, from selling certain property located in the Townsite of Combes, Cameron County, Texas. Tomme had posted notice of his intentions to sell such property by virtue of a power of sale contained in a certain deed of trust executed by Russell and wife, in which he was named as trustee for the benefit of the Raymondville State Bank.
The trial was to a jury and, upon jury findings favorable to Russell and wife, the trial judge entered judgment granting the injunction, from which judgment the Bank has appealed.
Appellants' brief does not set forth any assignments of error. Appellees object to our consideration of the brief in the absence of assignments of error.
This Court has recently held that where appellant's brief does not contain assignments of error it cannot be considered by the Court of Civil Appeals. Central Power  Light Company, Appellant v. Louis Heder, Appellee, 133 S.W.2d 795, decided November 15, 1939.
For the reasons stated in the above opinion we cannot consider appellants' brief in the case at bar, and finding no fundamental error in the record the judgment of the trial court will be affirmed.